 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     WENDY WEINLE,                                  Case No. 1:19-cv-00122-JDP
12                        Plaintiff,                  ORDER GRANTING DEFENDANT’S
                                                      REQUEST FOR AN EXTENSION
13                         v.

14     COMMISSIONER OF SOCIAL
       SECURITY,                                      ECF No. 14
15
                           Defendant.
16

17

18      Defendant’s request for an extension, ECF No. 14, is granted. Defendant shall have up to and

19   including January 21, 2020, to response to plaintiff’s opening brief. Plaintiff’s reply brief, if any,

20   is due fifteen days after defendant’s response brief is filed.

21
     IT IS SO ORDERED.
22

23
     Dated:     December 10, 2019
24                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27   No. 205.
28
                                                         1
